Citation Nr: 0102252	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right carpal navicular bone fracture, bone graft.

2.  Entitlement to an increased (compensable) evaluation for 
status post left radius fracture.

3.  Entitlement to an increased evaluation for status post 
right foot fracture, navicular calcaneus, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970 and from January 1974 to November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO).  The RO continued the 
10 percent evaluation for status post right foot fracture, 
navicular calcaneus; continued the noncompensable evaluations 
for right carpal navicular bone fracture, bone graft and 
status post left radius fracture; and denied service 
connection for cervical spondylosis with C7 radiculopathy.

In the veteran's notice of disagreement, he stated that due 
to his service-connected right foot, he was "unable to 
perform gainful employment."  It appears that the veteran 
may be filing a claim for a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  The Board refers this claim to the RO for 
appropriate action.

In his notice of disagreement, the veteran also stated that 
his present left knee and leg condition was a secondary 
condition to his right leg and hip condition.  Since he is 
not service connected for a right leg and/or hip disability, 
it is unclear whether or not he wishes to claim service 
connection for right leg and hip disabilities and for left 
leg and knee disabilities.  If he wishes to make any such 
claims, he should so notify the RO.

In June 2000, the veteran had a personal hearing before the 
undersigned Board Member.  At that hearing, he withdrew the 
claim for service connection for cervical spondylosis with C7 
radiculopathy.  Thus, that issue is not on appeal.


REMAND

The Board notes that at the June 2000 hearing, the veteran 
stated he had undergone surgery on his right foot in November 
1999 and on his right wrist in January 2000.  Additionally, 
he stated he had been receiving regular treatment for the 
service-connected disabilities at the VA medical facilities 
in Billings, Montana, and Fort Harrison, Montana.  The 
veteran denied receiving any private medical treatment.  The 
most recent VA treatment records in the claims file are 
October 1997.  Therefore, a remand is necessary for the 
association of such medical records.  

Additionally, because the veteran has undergone surgery on 
his service-connected disabilities, the Board finds that the 
veteran should be scheduled to undergo a VA examination to 
determine the current severity of his service-connected 
disabilities.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the VA treatment 
records from the VA medical facilities in 
Billings, Montana, and Fort Harrison, 
Montana, from January 1997 to the present 
and associate them with the claims file.

2.  The RO should schedule the veteran to 
undergo a VA orthopedic examination to 
determine the severity of the service-
connected right carpal navicular bone 
fracture, bone graft; status post left 
radius fracture; and status post right 
foot fracture, navicular calcaneus.  All 
necessary tests and studies, including x-
rays and range of motion studies (in 
degrees) should be performed and 
reported.  The examiner is requested to 
review the veteran's claims folder in 
conjunction with this examination.  The 
examiner should be specifically requested 
to identify the affected joints and state 
whether there is any objective evidence 
of pain or functional loss due to pain 
associated with the service-connected (1) 
right carpal navicular bone fracture, 
bone graft; (2) status post left radius 
fracture; and (3) status post right foot 
fracture, navicular calcaneus.  

Based on this review and associated 
clinical findings, the examiner is 
requested to offer an opinion as to each 
disability whether it is at least as 
likely as not that pain could 
significantly limit functional ability of 
the affected joint(s) during flare-ups.  
The examiner should also be requested to 
determine for each joint whether, and to 
what extent, it exhibits weakened 
movement, excess fatigability, and/or 
incoordination.  Any opinion expressed 
should be accompanied by a written 
rationale.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
increased evaluations for right carpal 
navicular bone fracture, bone graft; 
status post left radius fracture; and 
status post right foot fracture, navicular 
calcaneus.  

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


